USCA4 Appeal: 22-6719      Doc: 6        Filed: 11/23/2022     Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                                 No. 22-6719


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        TRAVIS TRAVEL SCOTT,

                            Defendant - Appellant.



        Appeal from the United States District Court for the Eastern District of Virginia, at
        Norfolk. Arenda L. Wright Allen, District Judge. (2:14-cr-00178-AWA-LRL-2)


        Submitted: November 17, 2022                                Decided: November 23, 2022


        Before KING, QUATTLEBAUM, and RUSHING, Circuit Judges.


        Affirmed by unpublished per curiam opinion.


        Travis Travel Scott, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-6719      Doc: 6         Filed: 11/23/2022      Pg: 2 of 2




        PER CURIAM:

               Travis Travel Scott appeals the district court’s order denying his counseled motion

        for compassionate release under 18 U.S.C. § 3582(c)(1)(A) and dismissing his earlier pro

        se motion as moot. On appeal, we confine our review to the issues raised in the informal

        brief. See 4th Cir. R. 34(b). Because Scott’s informal brief does not challenge the basis

        for the district court’s disposition, he has forfeited appellate review of the court’s order.

        See Jackson v. Lightsey, 775 F.3d 170, 177 (4th Cir. 2014) (“The informal brief is an

        important document; under Fourth Circuit rules, our review is limited to issues preserved

        in that brief.”). Accordingly, we affirm the district court’s judgment. United States v.

        Scott, No. 2:14-cr-00178-AWA-LRL-2 (E.D. Va. May 31, 2022). We dispense with oral

        argument because the facts and legal contentions are adequately presented in the materials

        before this court and argument would not aid the decisional process.

                                                                                        AFFIRMED




                                                     2